                         Case 2:21-mc-00377-DM
   AO 106 (Rev. 04/10) Application for a Search Warrant                Document 1 Filed 02/26/21 Page 1 of 14


                                           UNITED STATES DISTRICT COURT
                                                                         for the
                                                              Eastern District
                                                           __________  Districtofof
                                                                                  Louisiana
                                                                                    __________                     6($/('
                  In the Matter of the Search of                                   )
             (Briefly describe the property to be searched                         )
              or identify the person by name and address)                          )         Case No. 21-MC-377
                               The property known as:
Samsung Galaxy Note 8 S/N R38JB07X5KM IMEI 3536390925255938 model SM-N950U;
                                                                                   )
   AT&T U304AA cell phone IMEI 863382045217039; Samsung Galaxy Note 3 S/N          )
    R31D90YGA1Y IMEI 357572051230966 model SM-N900A, currently located at          )
    Homeland Security Investigations, 1250 Poydras Street, New Orleans, LA 70113

                                                  APPLICATION FOR A SEARCH WARRANT
           I, a federal law enforcement officer or an attorney for the government, request a search warrant and state under
   penalty of perjury that I have reason to believe that on the following person or property (identify the person or describe the
   property to be searched and give its location):
     See Attachment A

   located in the                Eastern              District of                  Louisiana              , there is now concealed (identify the
   person or describe the property to be seized):
     See Attachment B.

              The basis for the search under Fed. R. Crim. P. 41(c) is (check one or more):
                   ✔ evidence of a crime;
                   u
                   ✔ contraband, fruits of crime, or other items illegally possessed;
                   u
                     ✔ property designed for use, intended for use, or used in committing a crime;
                     u
                     u a person to be arrested or a person who is unlawfully restrained.
              The search is related to a violation of:
                 Code Section                                                                Offense Description
           18 U.S.C. § 2252(a)(4)(B)                                               Possession of Child Pornography
           18 U.S.C. § 2252(a)(2)                                                  Receipt of Child Pornography

              The application is based on these facts:

            See attached Affidavit.
               ✔ Continued on the attached sheet.
               u
               u Delayed notice of        days (give exact ending date if more than 30 days:                                      ) is requested
                 under 18 U.S.C. § 3103a, the basis of which is set forth on the attached sheet.

                                                                                                         /s/ Lance M. Tingler
                                                                                                         Applicant’s signature

   Sworn to and electronically subscribed before me,                                              Special Agent Lance M. Tingler, HSI
   over the telephone, and signed by me pursuant to                                                      Printed name and title
   Fed. R. Crim. P. 4.1 and 4(d), on this 26thd day of
   Sworn to before me and signed in my presence.
   February, 2021.

   Date:       February 26, 2021
                                                                                                           Judge’s signature

   City and state: New Orleans, Louisiana                                              Honorable Donna Phillips Currault, U.S. Magistrate Judge
                                                                                                         Printed name and title
             Print                         Save As...                          Attach                                                   Reset
      Case 2:21-mc-00377-DM Document 1 Filed 02/26/21 Page 2 of 14




                        UNITED STATES DISTRICT COURT
                         EASTERN DISTRICT OF LOUISIANA

 IN THE MATTER OF THE                          *
 APPLICATION FOR A SEARCH                            NO. 21-MC-377
 WARRANT FOR:                                  *
 THE PROPERTY KNOWN AS:                              FILED UNDER SEAL
 Samsung Galaxy Note 8 S/N                     *
 R38JB07X5KM IMEI
 3536390925255938 model SM-N950U;              *
 AT&T U304AA cell phone IMEI
 863382045217039; Samsung Galaxy               *
 Note 3 S/N R31D90YGA1Y IMEI
 357572051230966 model SM-N900A,               *
 currently located at Homeland
 Security Investigations, 1250 Poydras         *
 Street, New Orleans, LA 70113
                                               *


                        AFFIDAVIT IN SUPPORT OF
                 AN APPLICATION FOR A SEARCH WARRANT

       I, Lance M. Tingler., being duly sworn, do hereby depose and state:

                                   INTRODUCTION

       1.      I am a Special Agent (SA) with U.S. Immigration and Customs

Enforcement (ICE), Homeland Security Investigations (HSI) assigned to the Resident

Agent in Charge, Houma, LA (RAC/HU). I have been employed with HSI since April

2001. I am a graduate of the Federal Law Enforcement Training Center and as a result

of my training and experience as an HSI Special Agent, my duties include (but are not

limited to) the investigation and enforcement of Titles 8, 18, 19, 21 and 33 of the United

States Code.

       2.      As part of my duties as an HSI Agent, I investigate criminal violations

relating to the sexual exploitation of children pursuant to Title 18, United States Code,
      Case 2:21-mc-00377-DM Document 1 Filed 02/26/21 Page 3 of 14




Sections 2251, 2252, and 2252A. During the course of these investigations, I have

observed and reviewed examples of child pornography in various forms of media,

including computer and cellular telephone media.

       3.       This affidavit is made in support of an application for a search warrant to

search the items listed in Attachment A that belongs to Dillon EVERETT, and seize

electronically produced digital data evidence of violations of Title 18, United States

Code, Sections 2252 and 2252A, which criminalize the possession, receipt, and

transmission of child pornography. The statements contained in this affidavit are based

on my experience, training, and background as an HSI Special Agent. I have set forth the

facts that I believe are necessary to establish probable cause to believe that evidence,

fruits, and instrumentalities of violations of Title 18, United States Code, Sections 2252

and 2252A(a) are present in the information associated with the items listed in

Attachment A.

       4.       The statements in this affidavit are based, in part, on information provided

by the Louisiana Bureau of Investigation (LBI), HSI Special Agents, your Affiant’s

training and experience, and information obtained from other witnesses. This affidavit is

being submitted for the limited purpose of establishing probable cause to support issuing

a search warrant and does not include all the facts gathered learned during the course of

the investigation.

                        BACKGROUND OF INVESTIGATION

       5.       Homeland Security Investigations (HSI) Houma, LA is conducting a joint

Internet child pornography investigation with the LBI, formerly known as the Louisiana

Attorney General’s Office, High Tech Crime Unit. LBI investigators received a Cyber



                                             2
      Case 2:21-mc-00377-DM Document 1 Filed 02/26/21 Page 4 of 14




Tipline reports from the National Center for Missing and Exploited Children (NCMEC)

from KIK Messenger regarding user with user/screen name “lee3321,” email address

dlegal591@gmail.com, and Electronic Service Provider (ESP) user ID:lees3321_g62.

Kik Messenger is a freeware instant messaging mobile application owned by

MediaLab/Kik that allows users to transmit and receive messages, photos, videos,

sketches, mobile webpages, and other content.

       6.      NCMEC Cyber Tipline report number 79630659 identified KIK

Messenger user “lee3321” as having uploaded files believed to contain child pornography

to a messaging group.      LBI received a disk from NCMEC which contained the

aforementioned child pornography, reviewed the images, and determined that the files

depicted images of prepubescent males and females engaged in sexually explicit activity

and/or posed in a sexually explicit manner. The children in the videos are of toddler age

to approximately ten (10) years of age.

       7.      Included in the reports provided by NCMEC was the Internet Protocol (IP)

address utilized to upload the child pornographic images to KIK Messenger group.

NCMEC Cybertip #79630659 reported on multiple occasions between 09/10/2020 and

09/15/2020 IP address 208.97.43.23 (Login) was used to upload child pornographic files

to KiK Messenger.

       8.      Through further investigation, it has been determined that the

aforementioned IP address is registered to Eatel in Louisiana with the geolocation within

Lafourche Parish.

       9.      On November 9, 2020, LBI prepared a Louisiana Department of Justice

Subpoena Duces Tecum commanding Eatel to provide the subscriber information for the



                                           3
     Case 2:21-mc-00377-DM Document 1 Filed 02/26/21 Page 5 of 14




following IP addresses: 208.97.43.23 for the time period of September 13, 2020 at

18:36:23 UTC. On November 12, 2020, Eatel complied with the subpoena and provided

the following Internet subscriber information regarding IP address 208.97.43.23 for the

time period of September 13, 2020 at 18:36:23 UTC. The subscriber information is as

follows:

Name: Derrik Bouzinga
Address: 116 Doucet Drive, Golden Meadow, LA
Billing Address: same
Phone: customer does not have EATEL’S telephone service. Contact number is 985-665-
7044.
Email: derrikbouzinga@gmail.com
Internet Username: unknown
Account Status: Active since April 2020.
Method of Access to the Internet: Device attached to Eatel equipment (Eatel equipment
MAC address 14:c0:3e:d1:af:0c).

       10.    On November 10, 2020, LBI Agents prepared a search warrant for

Google, LLC account for username / Friend ID / userid / account / or any other name for

the account identifier, Email: dlegal591@gmail.com, from 08/10/2020 to 11/10/2020.

On November 30, 2020, LBI Agents received the response to the search warrant issued

for the Google account associated with email address, dlegal591@gmail.com.

Name: D Legal
Email: dlegal591@gmail.com
Recovery SMS: 985-213-2072
Created on: 02/25/2020
Enabled with last logins being 10/21/2020

Agents observed log-in IP history from 08/15/2020 to 10/21/2020 and which utilized

three (3) different Android device ID numbers. Google also provided a log of verified

devices active on the account. These included a Samsung-SM-9000A and an AT&T

U304AA.




                                            4
      Case 2:21-mc-00377-DM Document 1 Filed 02/26/21 Page 6 of 14




       08/30/2020 Email from Google that user signed in with a new Samsung Galaxy
       Note 8.

       09/06/2020 Email from Kik prompting user to change password.

       09/07/2020 Email thread in which alfredvoronnicyn@gmail.com asks this user,
       “Dlegal, hi, are you in Cutoff” and user replied, “yes I am.”

       09/07/2020 Email from TextMe regarding account, “dlegal5913294”

       09/20/2020 Email from MEGA indicating new account with username, “DLee”

       10/10/2020 Email from TextMe indicating phone number, 985-243-9520.

Numerous other emails indicating this user to have subscribed to various sex related

websites (jerkmatelive, sexfinder, xvideos, delightsexy).

       11.     On November 11, 2020, LBI Agents obtained and submitted a social

media search warrant for the reported Kik account of “lees3321.” The search warrant

return for the Kik account revealed the account was registered on 04/22/2020 with an

Android device (AT&T U304AA) and the last recorded log-in was on 11/11/2020 from

IP address, 208.97.43.23.

       12.     On November 30, 2020, LBI Agents submitted a subpoena to AT&T

Wireless for the recovery phone number noted in the Google account (985-213-2072).

AT&T Internet Services complied with the subpoena and provided the following Internet

subscriber information regarding phone number 985-213-2072 for the time period of

10/06/2017 at 11:40:01 UTC. The subscriber information is as follows:

Name: Dillon Everett
Address 1: 116 Doucet Dr, Golden Meadow, LA 70357
Contact Home Email: DERRIKBOUZIGA@gmail.com
MSISDN (Phone #): (985) 213-2072
MSISDN Active: 01/12/2020-current
Payment type: prepaid




                                            5
      Case 2:21-mc-00377-DM Document 1 Filed 02/26/21 Page 7 of 14




       13.     A review of law enforcement databases indicated that Dillon James

Everett (B/M) DOB 04/08/1987) is a registered sex offender in the State of Louisiana and

currently reports 116 Doucet Dr, Golden Meadow, LA 70357 as his current address.

Further investigation revealed that EVERETT was previously convicted in the 17th

Judicial District Court for the Parish of Lafourche for the violation of Pornography

involving Juveniles.

       14.     On December 1, 2020, LBI obtained a search warrant in the 17th Judicial

District Court of the State of Louisiana, Lafourche Parish to search for evidence related

to the violation of Louisiana Revised Statute (LRS) 14:81.1, Pornography Involving

Juveniles at 116 Doucet Drive, Golden meadow, LA. On December 2, 2020, LBI, in

conjunction with RAC/HU, and Lafourche Parish Sheriff’s Office executed the

previously mentioned search warrant and conducted a thorough and diligent search of the

residence and located various electronic media, including: (1)Samsung Galaxy Note 8,

(1) AT&T U304AA cell phone, and (1) Samsung Galaxy Note 3.

       15.     Contact was made with Dillon EVERETT who was advised of his

Miranda rights and stated that he understood his rights and would voluntarily waive his

rights in order to make a statement without an attorney present. EVERETT admitted the

reported Kik account and email address were his and that he maintains child pornography

on his electronic equipment. EVERETT advised that a cellular phone was located in a

hidden space within the residence that was later located and seized by agents. EVERETT

stated that the phone was his and provided the password. EVERETT stated that he has

shared child pornography within Kik groups and that he searched for, saved and traded

these images for sexual gratification.



                                           6
      Case 2:21-mc-00377-DM Document 1 Filed 02/26/21 Page 8 of 14




       16.     HSI and LBI conducted an onsite computer forensic preview of Dillon

EVERETT’s electronic media which revealed both known images and videos of child

pornography. The search was concluded, and electronic devices maintained and

controlled by EVERETT were seized by LBI and subsequently turned over to HSI for

further analysis as listed in Attachment “A.”

       17.     The items described in Attachment A, are now currently located at

Homeland Security Investigations, 1250 Poydras Street, New Orleans, LA 70113.

       18.     HSI intends to conduct a complete computer forensic examination of the

items described in Attachment A upon the granting of the search warrant application.

               CHILD PORNOGRAPHY COLLECTOR CHARACTERISTICS

       19.     Based on my knowledge and experience, individuals who collect child

pornography are sexually attracted to children, their sexual arousal patterns and erotic

imagery focus, in part or in whole, on children. The collection may be exclusively

dedicated to children of a particular age/gender or it may be more diverse, representing a

variety of sexual preferences, including children. Child pornography collectors express

their attraction to children through the collection of sexually explicit materials involving

children as well as other seemingly innocuous material related to children.

       20.     These individuals may derive sexual gratification from actual physical

contact with children as well as from fantasy involving the use of pictures or other visual

depictions of children or from literature describing sexual contact with children. The

overriding motivation for the collection of child pornography may be to define, fuel, and

validate the collector’s most cherished sexual fantasies involving children.




                                                7
      Case 2:21-mc-00377-DM Document 1 Filed 02/26/21 Page 9 of 14




       21.     Visual depictions may range from fully clothed depictions of children

engaged in non-sexual activity to nude or partially nude depictions of children engaged in

explicit sexual activity. In addition to child pornography, these individuals are also likely

to collect other paraphernalia related to their sexual interest in children. This other

material is sometimes referred to as “child erotica” which is defined as any material,

relating to children, that serves a sexual purpose for a given individual. It is broader and

more encompassing than child pornography, but at the same time the possession of such

corroborative material, depending on the context in which it is found, may be

behaviorally consistent with the offender's orientation toward children and indicative of

his intent. It includes things such as fantasy writings, letters, diaries, books, sexual aids,

souvenirs, toys, costumes, drawings, cartoons and non-sexually explicit visual images.

       22.     Child pornography collectors reinforce their fantasies, often by taking

progressive, overt steps aimed at turning the fantasy into reality in some or all of the

following ways: collecting and organizing their child-related material; masturbating

while viewing the child pornography; engaging children, online and elsewhere, in

conversations, sometimes sexually explicit conversations, to fuel and fortify the fantasy;

interacting, both directly and indirectly, with other like-minded adults through

membership in organizations catering to their sexual preference for children thereby

providing a sense of acceptance and validation within a community; gravitating to

employment, activities and/or relationships which provide access or proximity to

children; and frequently persisting in the criminal conduct even when they have reason to

believe the conduct has come to the attention of law enforcement. These are need-driven




                                              8
     Case 2:21-mc-00377-DM Document 1 Filed 02/26/21 Page 10 of 14




behaviors to which the offender is willing to devote considerable time, money, and

energy in spite of risks and contrary to self-interest.

        23.     The collection may include sexually explicit or suggestive materials

involving children, such as photographs, magazines, narratives, motion pictures, video

tapes, books, slides, drawings, computer images or other visual media. The collector is

aroused while viewing the collection and, acting on that arousal, he often masturbates

thereby fueling and reinforcing his attraction to children. This is most easily

accomplished in the privacy of his own home.

        24.     Because the collection reveals the otherwise private sexual desires and

intent of the collector and represents his most cherished sexual fantasies, the collector

rarely, if ever, disposes of the collection. The collection may be culled and refined over

time, but the size of the collection tends to increase. Individuals who use a collection in

the seduction of children or to document that seduction treat the materials as prized

possessions and are especially unlikely to part with them. Even if a child pornography

collector does delete files from his hard drive or other electronic media, a computer

expert can still retrieve those files using forensic tools.

                                STATUTORY AUTHORITY

        25.     This investigation concerns alleged violations of Title 18, United States

Code, § 2252(a)(2) (attempted receipt of a visual depiction involving the use of a minor

engaging in sexually explicit conduct) and Title 18, United States Code, § 2252(a)(4)(B)

(Possession of a visual depiction involving the use of a minor engaging in sexually

explicit conduct);




                                               9
     Case 2:21-mc-00377-DM Document 1 Filed 02/26/21 Page 11 of 14




Title 18, United States Code, § 2252(a)(2) provides in pertinent part that:

       Any person who knowingly receives, or distributes, any visual
       depiction that has been mailed, or has been shipped or transported
       in interstate or foreign commerce, or which contains materials
       which have been mailed or so shipped or transported, by any
       means including by computer, or knowingly reproduces any visual
       depiction for distribution in interstate or foreign commerce or
       through the mails, if (A) the producing of such visual depiction
       involves the use of a minor engaging in sexually explicit conduct;
       and (B) such visual depiction is of such conduct... is guilty of a
       crime.

Title 18, United States Code, § 2252(a)(4)(B) provides in pertinent part that:

       Any person who knowingly possesses 1 or more books, magazines,
       periodicals, films, video tapes or other matter which contain any
       visual depiction that has been mailed, or has been shipped or
       transported in interstate or foreign commerce, or which was
       produced using materials which have been mailed or so shipped or
       transported, by any means including by computer if (i) the
       producing of such visual depiction involves the use of a minor
       engaging in sexually explicit conduct; and (ii) such visual
       depiction is of such conduct; shall be punished as provided in
       section (b) of this section.

                             CONCLUSION

       26.     Based on the aforementioned factual information, your Affiant

respectfully submits that there is probable cause to believe that contraband, evidence,

fruits and instrumentalities of violations of Title 18, United States Code, § 2252(a)(2)

(attempted receipt of a visual depiction involving the use of a minor engaging in sexually

explicit conduct) and Title 18, United States Code, § 2252(a)(4)(B) (possession of a

visual depiction involving the use of a minor engaging in sexually explicit conduct) will

be found on the items listed in Attachment A. The facts indicate that on December 2,

2020, child pornography was found on electronic media maintained by EVERETT during

the execution of a search warrant obtained in the 17th Judicial District Court of the State



                                            10
      Case 2:21-mc-00377-DM Document 1 Filed 02/26/21 Page 12 of 14




of Louisiana, Lafourche Parish. Furthermore, EVERETT confessed to having

intentionally possessed and viewed images and videos of child pornography.

        27.      Your Affiant, therefore, respectfully requests that the attached warrant be

issued authorizing the search of the items in Attachment A and seizure of the items

described further in Attachment B.

                                                           Respectfully submitted


                                                           /s/ Lance M. Tingler
                                                           Lance M Tingler
                                                           Special Agent
                                                           Homeland Security Investigations


Pursuant to Federal Rules of Criminal Procedure 4.1 and 41(d)(3), the undersigned
judicial officer has on this date considered the information communicated by reliable
electronic means in considering whether a complaint, warrant, or summons will issue. In
doing so, I have placed the affiant under oath, and the affiant has confirmed that the
signatures on the complaint, warrant, or summons and affidavit are those of the affiant,
that the document received by me is a correct and complete copy of the document
submitted by the affiant, and that the information contained in the complaint, warrant, or
summons and affidavit is true and correct to the best of the affiant’s knowledge.
Sworn to and electronically subscribed before me, over the telephone, and
 Subscribed
signed by meand   sworntotoFed.
              pursuant      before   me on
                                R. Crim. P. 4.1 and 4(d), on this 26thd day of
 this 26th day
February, 2021.of February,   2021
in New Orleans, Louisiana.



HONORABLE DONNA PHILLIPS CURRAULT
UNITED STATES MAGISTRATE JUDGE




                                                 11
     Case 2:21-mc-00377-DM Document 1 Filed 02/26/21 Page 13 of 14




                                 ATTACHMENT A

               DESCRIPTION OF PROPERTY TO BE SEARCHED

The following items are now currently located at Homeland Security Investigations, 1250

Poydras Street, New Orleans, LA 70113:

          1) Samsung Galaxy Note 8 S/N R38JB07X5KM IMEI 3536390925255938

              model SM-N950U

          2) AT&T U304AA cell phone IMEI 863382045217039

          3) Samsung Galaxy Note 3 S/N R31D90YGA1Y IMEI 357572051230966

              model SM-N900A
     Case 2:21-mc-00377-DM Document 1 Filed 02/26/21 Page 14 of 14




                                  ATTACHMENT B

             LIST OF ITEMS TO BE SEARCHED FOR AND SEIZED

       This affidavit is in support of an application for a warrant to search the items

listed in Attachment A for records and materials evidencing a violation of Title 18,

United States Code, Sections 2252 and 2252A, which criminalizes, in part, the

possession, receipt and transmission of child pornography (defined in 18 U.S.C. § 2256),

as more specifically identified below:

       1. images, videos, and other recordings of visual depictions of minors engaged in

sexually explicit conduct, as defined in Title 18 U.S.C. § 2256;

       2.   information or correspondence pertaining to the possession or attempted

distribution of visual depiction of minors engaged in sexually explicit conduct, as defined

in Title 18 U.S.C. § 2256, that were transmitted or received using the items listed in

Attachment A, including, but not limited to;

               a.   electronic mail, chat logs, and electronic messages, that establish

possession, access to, or transmission through interstate or foreign commerce of visual

depictions of minors engaged in sexually explicit conduct, as defined in Title 18 U.S.C. §

2256; and

                b. records found on the items listed in Attachment A relating to the

production, reproduction, receipt, shipment, orders, requests, trades, purchases, or

transactions of any kind involving the transmission through interstate or foreign

commerce of any visual depiction of minors engaged in sexually explicit conduct as

defined in Title 18 U.S.C. § 2256.
